DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/17/21 has been entered. In the amendment, claims 75, 81, 86, 91, and 93-94 have been amended. Applicant’s amendments to the claims have overcome the 102 and 103 rejections previously set forth in the Non-Final Office Action mailed 2/17/21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 75, 78-88, and 91-92 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 75, 78, 81, 82, 85, 87-88, and 91 are objected to because of the following informalities: 
Re. claim 75, lin. 5, “the expansile member” should be changed to –the inflatable expansile member--, lin. 5-6, “a distalmost tip of the shaft” should be changed to -- a distalmost tip of the elongate tubular shaft--, lin. 6, “from the shaft” should be changed to – from the elongate tubular shaft--, lin. 6-7, “the distalmost tip of the shaft” should be changed to -- the distalmost tip of the elongate tubular shaft--, 
Re. claim 78, lin. 2, “the expansile member” should be changed to --the balloon--, lin. 2, “the distal tip of the shaft” should be changed to --the distalmost tip of the elongate tubular shaft--, lin. 3, “the catheter shaft” should be changed to --the elongated tubular shaft--.  
inflatable expansile member --, lin. 6, “the expansile member” should be changed to --the inflatable expansile member --, lin. 7, “the expansile member” should be changed to --the inflatable expansile member --, lin. 8, “the catheter shaft” should be changed to –the elongate tubular shaft--.
Re. claim 82, lin. 4, “the expansile member” should be changed to --the inflatable expansile member --.
Re. claim 85, lin. 1, “the expansile member” should be changed to --the inflatable expansile member --, lin. 2, “the distal tip of the shaft” should be changed to --the distalmost tip of the elongate tubular shaft--, lin. 3 “the catheter shaft” should be changed to –the elongate tubular shaft--, lin. 41, “the expansile member” should be changed to --the inflatable expansile member --,
Re. claim 87, lin. 1-2, “the shaft” should be changed to –the elongate tubular shaft--,
Re. claim 88, lin. 2, “the expansile member” should be changed to --the inflatable expansile member --, lin. 2-3, “the marker band” should be changed to –the radiopaque expansile marker band--, lin. 3, “the expansile member” should be changed to --the inflatable expansile member --, lin. 3, “the marker band” should be changed to –the radiopaque expansile marker band--, line. 4, “the marker” should be changed to –the radiopaque expansile marker band--.
Re. claim 91, lin. 2, “the expansile member” should be changed to --the inflatable expansile member --, lin. 3, “the distal end of the material strip” should be changed to –[[the]]a distal end of the material strip--, lin. 3, “distal tip of the catheter” should be changed to –distalmost tip of the elongate tubular shaft--

Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiita et al. US4351342, herein “Wiita”.
Re. claim 75, Wiita discloses a clot capture catheter 220 (Fig. 17) or 320 (Fig. 18) comprising an elongate tubular shaft 222 or 322 having a proximal end, a distal end (See Capture 1 below) and an inflatable expansile member 228 or 328 at the distal end (Col. 7, lin. 14-23), the expansile member 228 or 328 being inflatable from a collapsed delivery configuration to an expanded configuration (Abstract or Col. 8, lin. 3, the balloons (such as 228 or 328) can be inflated or deflated), wherein the inflatable expansile member 228 or 328 comprises a balloon (Col. 7, lin. 14-23, 228 or 328 are balloons); 
wherein, in the expanded configuration, the expansile member 228 or 328 extends to at least a distalmost tip of the shaft 224 or 324 and extends radially outwardly from the shaft 222 or 322 at the distalmost tip of the shaft to define a mouth (See Capture 2); and
wherein expansion of the balloon applies tension to the distalmost tip of the shaft 224 or 324, thereby causing a distal portion of the shaft to form a funnel shape (See Fig. 21 or Capture 3, the shaft 222 or 322 forms a funnel shape at the distal portion – distalmost tip of the shaft 224 or 324 when the balloon is inflated).

    PNG
    media_image1.png
    571
    401
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    529
    403
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    473
    739
    media_image3.png
    Greyscale


Re. claim 79, Wiita further discloses wherein the balloon 328 comprises a proximal region, a distal region and a median region between the proximal and distal regions and wherein, in the expanded configuration, the distal region expands to a greater extent than the proximal region (See Fig. 22 or Capture 4).

    PNG
    media_image4.png
    458
    696
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 78 and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Parodi et al. US20010044598, herein “Parodi”.
Re. claim 78, Wiita discloses the inflatable expansile member is a balloon 228 that is integral to the distal tip of the shaft 224 or 324 (Fig. 21 or 22) wherein the balloon has a shape of a tube (Fig. 21 or 22) and it is inverted so that a distal junction between the balloon and the catheter shaft is located within the balloon (See Fig. 21 or 22), but Wiita is silent about the balloon is formed from a polymer.
However, Parodi teaches a similar catheter assembly having a tubular shaft 41 and an inflatable balloon 55 (Fig. 3A-D) wherein the inflatable balloon 55 is made from a list of selected polymeric materials so that the balloon can have variable thickness along its length to effectively provide a desirable shape when inflated ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon as taught and suggested by Parodi in order to have the variable thickness along the balloon length to effectively provide a desirable shape when inflated.
Re. claim 80, Wiita further discloses wherein the balloon 328 having the distal region, the proximal region and the median region, but Wiita is silent about at least one region has a different wall thickness than at least one other region.
However, Parodi teaches a similar catheter assembly having a tubular shaft 41 and an inflatable balloon 55 (Fig. 3A-D) wherein the inflatable balloon 55 is made from a list of selected polymeric materials so that the balloon can have variable thickness along its length to effectively provide a desirable shape when inflated ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon as taught and suggested by Parodi in order to have the variable thickness along the balloon length (in all three regions: distal, proximal, and median) to effectively provide a desirable shape when inflated.
Re. claim 81, Wiita discloses the balloon comprises a proximal neck being connected to the elongate tubular shaft at the proximal end of the elongate tubular shaft and the distal neck of the balloon is inverted and joined the distal end of the elongate tubular shaft but Wiita is silent about the proximal neck having a first thickness, a proximal portion of the balloon comprising a second thickness, a distal portion of the balloon comprising a third thickness, and the distal neck comprising a fourth thickness.
However, Parodi teaches a similar catheter assembly having a tubular shaft 41 and an inflatable balloon 55 (Fig. 3A-D) wherein the inflatable balloon 55 is made from a list of selected polymeric materials so that the balloon can have variable thickness along its length to effectively provide a desirable shape when inflated ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon as taught and suggested by Parodi in order to have the variable thickness along the balloon length (such as the proximal neck, the proximal portion of the balloon, the distal portion of the balloon and the distal neck) to effectively provide a desirable shape when inflated.
Claims 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Parodi further in view of Tilson et al., US20090299374A1, herein “Tilson”.
Re. claim 82, Wiita in view of Parodi is silent about a band between the proximal and distal regions of the expansile member, the band having a greater wall thickness than the wall thickness of the proximal and/or distal regions to create a relative non-expansile region such that the expansile member preferentially inflates proximal and distal of the band to provide a funnel shape profile.
However, Tilson further teaches a similar device having a band 134 (Fig. 32A-34C) between the proximal and distal regions of the expansile member 20 (Fig. 30C), the band having a greater wall thickness than the wall thickness of the proximal and/or distal regions to create a relatively non-expansile region such that the expansile member preferentially inflates proximal and distal of the band to provide a funnel shape profile (Fig. 30C-34C, the balloon 20 of Fig. 30C can include the bands 134 having a wall thickness greater than the wall thickness of the balloon’s proximal and distal regions to create a relatively non- expansile region such that the expansile member preferentially inflates proximal and distal of the band to provide a funnel shape profile ([0315]-[0316] so that the bands can be used to measure the target site without having to remove the balloon from the patient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in the combination of Wiita and Parodi’s device to include bands 134 of Tilson in order to measure the target site without having to remove the balloon from the patient during the clot retrieval procedures.
Re. claim 83, Tilson further teaches wherein at least one of the regions is reinforced to limit the expansion of that region (Fig. 9A, 9B or 41A, [0265] the regions between the strips 84 where they are being reinforced to limit the expansion of these regions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in the combination of Wiita and Parodi’s device to include strip 84 as taught and suggested by Tilson, wherein the strips are the reinforcement that can strengthen the balloon wall from being torn and busted ([0242]).
Re. claim 84, Tilson further teaches wherein the proximal region comprises a reinforcement 84, wherein the reinforcement comprises ribs (Figs. 9A, 9B, or 41A), wherein the ribs extend axially and/or radially along at least a portion of the proximal region (Figs. Figs. 9A, 9B, or 41A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in the combination of Wiita and Parodi’s device to include strip 84 as taught and suggested by Tilson, wherein the strips are the reinforcement that can strengthen the balloon wall from being torn and busted ([0242]).
Claims 85, 87 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Tilson.
Re. claim 85, Wiita discloses the expansile member (the balloon) extends beyond the distal tip of the elongate tubular shaft, Fig. 21-22, and the elongate tubular shaft 222 comprises a main inner lumen 236 or 336 (Fig. 20A-B), and an inflation lumen 238 (Fig. 20A-B) for inflating the expansile member, but Wiita is silent about wherein the expansile member extends beyond the distal tip of the shaft for a distance of from 0.5mm to 3.5mm.
However, Tilson teaches a similar device having a tubular shaft 2000 and an inflatable expansile member which is a balloon 20 at the distal end (Fig. 41A), wherein the balloon 20 extends beyond the distal tip of the shaft for a distance 28 (Fig. 2) which is between 0 mm to more than 3.5 mm ([0233]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in the device of Wiita to include the size of the balloon as taught and suggested by Tilson since it has been held that “In the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Re. claim 87, Wiita is silent about the material of the shaft. However Tilson teaches wherein a distal portion of the shaft 41 comprises a first amorphous elastomeric polymer ([0053], 41 is made of polytetrafluoroethylene “PTFE”) and the inflatable expansile member comprises a second amorphous elastomeric polymer ([0052], balloon 55 is made of polyurethane, latex or polyisoprene) which is different than the first amorphous elastomeric polymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the elongate tubular shaft in the device of Wiita to be made of the same material as taught and suggested by Tilson since the replacement would have yielded predictable results, namely, a manner of forming a sturdy catheter shaft. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 91, Wiita is silent about wherein a strip of material is mounted over the expansile member and joined proximally to the elongate tubular shaft and the distal end of the material strip is bonded to an atraumatic distal tip of the catheter.
However, Tilson teaches a similar device having a tubular shaft 2000 and an inflatable expansile member which is a balloon 20 at the distal end (Fig. 41A), wherein the balloon 20 having the strips/pleats/flukes 84 pleated onto the balloon to minimize leaks from forming between fibers in the balloon during use ([0265] and [0360]).
It would have been obvious before the effective filing date of the application to include the strips/pleats 84 as taught and suggested by Tilson into the balloon of Wiita in order to minimize leaks from forming between fibers in the balloon during use.
Re. claim 92, as applied to claim 91, the combination of Wiita and Tilson further discloses a plurality of material strips are positioned radially around the balloon (as shown in Fig. 41A of Tilson, the balloon has multiple strips/pleats 84 being pleated on the balloon).
Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Tilson further in view of Shah et al., US20050015047, herein “Shah”.
Re. claim 86, Wiita discloses wherein the inflation lumen 238 or 338 (Fig. 19, 20A-B, Col. 6, lin. 62-68) and the main inner lumen 236 or 336 (Fig. 19 or 20A-B, Col. 6, lin. 62-68), but Wiita or the combination of Wiita and Tilson is silent about the inflation lumen and the elongate tubular shaft’s lumen are concentric.
However, Shah teaches a similar device having a tubular shaft 42 and an inflatable expansile member which is a balloon 48 at the distal end of the shaft (Fig. 2), a main inner lumen 46 and an inflation lumen 44 (See Fig. 4) are concentric.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the combination of Wiita and Tilson’s device to have the inflation lumen and the main inner lumen arranged concentrically as taught and suggested by Shah since the modification would have yielded predictable results, namely, a manner of inflating the balloon. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Lee (US6520934), herein “Lee”.
Re. claim 88, Wiita is silent about a radiopaque expansile marker band at or adjacent to the expansile member, wherein the marker band is located beneath the expansilse member, wherein the marker band is of generally tubular shape having axially extending slots which are configured to facilitate expansion of the marker.
However, Lee teaches a similar catheter assembly having a flexible radiopaque marker band 32/40 (Fig. 3B-4A) comprising axially extending slots 33a/33b or 41a/41b, wherein the flexible radiopaque marker is placed at and beneath (within) the expansile member/balloon (Fig. 2). Having characteristics of great visibility and flexibility, Lee’s flexible radiopaque marker can minimize trauma while it’s passing through the vascular structures (which are very tortuous) compared to solid marker bands (Col. 4, lin. 6-23 and Col. 1, lin. 38-43).
It would have been obvious before the effective filing date of the application to include the radiopaque expansile marker band 32/40 as taught and suggested by Lee into device of Wiita in order to minimize trauma to the vascular tissues while the catheter and the radiopaque marker are passing through the vascular structures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771